DETAILED ACTION
Claims 7-16 are pending before the Office for review.
In the response filed February 28. 2022:
Claim 7 was amended.
No new matter is present.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 7-16 are rejected under 35 U.S.C. 103 as being unpatentable over LIU et al (U.S. Patent 7,416,989).
With regards to claim 7, Liu discloses a method of etching comprising forming a modified layer on a surface of a silicon oxide film by supplying a fluorine gas wherein the fluorine containing gas is a HF gas to an object including the silicon oxide film and removing the modified layer form the object by exposing the object with the modified layer formed thereon to a plasma of an ammonia containing gas wherein forming the modified layer and removing the modified layer are alternately repeated a plurality of times (Col. 8 line 43- Col. 14 lines 63, Claims 1 discloses performing a silicon oxide layer etch wherein a halide etchant is provided and subsequent a gaseous NH3 gas is provided to remove the modified layer wherein the modified layer with a plasma where in the steps can be repeated to remove a layer).
Liu does not explicitly disclose
However the modified teachings of Liu renders obvious wherein the HF reactant may be generated from a plasma or from a thermal reaction (Cpl. 12 lines 16-Col 13 line 8) which renders obvious Applicant’s claimed invention of wherein the fluorine containing gas is suppled without plasma.
With regards to claim 8, the modified teachings of Liu renders obvious wherein the fluorine containing gas contains at least one or more ClF3 gas, HF gas, a CHF3 gas or a CH3F gas (Col. 13 lines 50-60 discloses HF).
With regards to claims 9 and 13, the modified teachings of Liu renders obvious wherein a temperature of the object in forming the modified layer and removing the modified layer I between 50°C and 150°C (Col. 14 lines 12-16) which renders obvious Applicant’s claimed range of 100 degrees c or higher and 300 degrees C or lower. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144305(I)
With regards to claims 10 and 14, the modified teachings of LIU renders obvious wherein oxidizing a surface of the object containing silicon to form the silicon oxide film on the surface of the object, wherein oxidizing the surface of the object is performed before forming the modified layer (Col. 8 lines 43- Col 9 lines 33 discloses forming a silicon oxide from forming an oxide layer on the silicon substrate prior to etching).
With regards to claims 11 and 15, the modified teachings of Liu renders obvious a first purging of the surface of the object using a first inert gas, wherein the first purging is performed between forming the modified layer and removing the modified layer (Col 13 line 50-Col 14 lines 63 discloses purging between steps).
With regards to claims 12 and 16, the modified teachings of Liu renders obvious a first purging of the surface of the object using a first inert gas, wherein the first purging is performed between forming the modified layer and removing the modified layer (Col 13 line 50-Col 14 lines 63 discloses purging between steps).

Response to Arguments
Applicant’s arguments, see pages 5-11 of Applicant’s response, filed February 28, 2022, with respect to the rejection(s) of claim(s) 7-16 under 103 have been fully considered and are persuasive.  In particular, Applicant’s amendments and arguments have overcome the rejection of record. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of LIU et al (U.S. Patent 7,416,989).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502. The examiner can normally be reached 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713